SteRNhagen :
These proceedings were duly consolidated for hearing and decision. They involve deficiencies for the year 1920 of $299.22 in the case of Emily A. Lynes, and $648.'T2 in the case of Samuel Lynes, arising from the inclusion by respondent in gross income of alleged profits on the sale of certain lots. The only issue is the value of the property on March 1, 1913.
findings of fact.
The petitioners, in June, 1920, sold for $26,000 six lots with houses on them, situated on Lynes Place, Norwalk, Conn., which they had acquired by their mother’s death before March 1, 1913. They each owned an undivided half interest. The fair market value of this property on March 1, 1913, was $25,000, which was more than its value when acquired by petitioners. They realized a taxable gain of $1,000 for both or $500 for each.

Judgment will he entered on 15 days' notice, under Bule 50.

Considered by ARündell and Milliken.